Title: Notes for Debate on Commercial Regulations by Congress, 30 November–1 December 1785
From: Madison, James
To: 


[30 November–1 December 1785]
⟨1784–5 Notes of Speech⟩
Genl. Regns. necessary ⟨thro: the States⟩
1. Counteract foreign plans
2. encourage Ships & Seamen
3.  manufactures
4. revenue
5. frugality — articles of luxury easily smuggled
6. embargoes in war. Delaware
—————
necessary to prevent animosity.


contention:
France


& smuggling
Mass: & Cnt.



N. Y. & N. J.



Penna.



Irish propositions


—————


necessary to Justice —
N. Carola.


& Policy —
W. Country


—————
necessary, as within reason of Constiton.



power of
War



Peace



Alliance



Ambassrs.



Treaties of Commerce especially



which already (1) comprise



2. or require it (3) State [illegible] treaty


—————
Safe. 1. with regd. to liberties of States
(1) control over Congs. (2) Greece Swiss (3) Dutch. (4) peculia[r] situation of U. S.

    2. with regd. to Virga.
(1) Tobo. (2.) Ships (3.) coast trade lo[c]al
—————
(4) 5. S. States — Cont. & N. J
—————
Necessary to preserve a Confederation.
(1) decline of Congs. (2) inadequacy to end
(3) G. B. aims to break the Union, as to monopoly of Trad[e]
Consequences of breaking or dissolving Union.
1. appeal to Sword2. Standg. armies3. perpetual Debts4. Sport of foreign politic[s]5. glorious prospect of Revolution if blasted
power May be qualified
1. duties on Ships & cargoes confined to Nations not in treaty.
2. limited to 5 per Ct. on all for union treasy.
3. enumerated luxuries taxed for State treasy. or prohibited
4. restrain States from regulating so as to oppress each other but may prohibit
5. 2/3 of Congs. regd. & no act
  to be in force more than 15 years
Mr. Braxton ideas
Speakers do. French sd.
H. Lees — do.
Rum Ronald — manufacturers
—————
Fedl. Town.
Navigation Act
Jealousy of Eastern States
